Citation Nr: 1731149	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-21 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 determination by the Vocational Rehabilitation and Employment Division (VR&E) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's request for additional vocational rehabilitation benefits.

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Subsequently, in March 2015 and May 2016, the Board remanded the matter for additional development.  The appeal has been returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Board remanded this claim, in pertinent part, to afford the Veteran a comprehensive vocational assessment and functional capacity evaluation.  Although the Veteran was afforded a functional capacity evaluation in July 2016, the evaluation did not adequately ascertain the current limitations caused by the Veteran's service-connected disabilities and their effect on his ability to perform in his occupational field.  Accordingly, this claim must be remanded for compliance with the Board's May 2016  remand instructions.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  


Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be afforded a functional capacity evaluation that ascertains the current limitations caused by his (worsened) service-connected disabilities and their effect on his ability to perform in his occupational field.  

It should be noted that the Veteran is service-connected for posttraumatic stress disorder, sleep apnea, pansinusitis, migraines, a back disability, right knee disability, a left wrist disability, a left knee disability, GERD, epididymitis, a right wrist disability, a right hand disability, a left hand disability, a right foot disability, and anemia.

It should also be noted that a June 2013 rating decision increased the Veteran's disability rating for PTSD to 70 percent, effective December 15, 2010; and granted service connection for a left wrist injury.

Such evaluation should include:  

(a).  All indicated medical examinations and testing for all service-connected disabilities; and 

(b).  Evaluation by an appropriate vocational rehabilitation counselor or counseling psychologist to determine: 

(i) Whether the achievement of the Veteran's vocational goal was reasonably feasible under 38 C.F.R. § 21.53; and 

(ii).  Whether the Veteran's requested change of the goal was warranted in accord with 38 C.F.R. § 21.94.

The Veteran's claims folder must be reviewed by the examiner(s) in conjunction with the evaluation.  Any studies deemed necessary must be completed.  All service-connected disabilities must be evaluated.  The examiner(s) must SPECIFICALLY COMMENT on the functional impairment caused by the Veteran's service-connected disabilities, and the effect of such impairment on his ability to perform in his occupational field.  If a service-connected disability causes no functional impairment, then such lack of functional impairment must be stated.  The examiner(s) must explain the rationale for all opinions given.

3.  Ensure the examiners' and counselor's (or psychologist's) opinions are responsive to the determinative issues of functional capacity, current limitations and the effect on the Veteran's ability to perform in his occupational field in this appeal.  If not, return the report(s) for all necessary additional information.  3

4.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




